 


114 HR 3296 IH: Restore the Oath of Allegiance Act
U.S. House of Representatives
2015-07-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
1st Session
H. R. 3296 
IN THE HOUSE OF REPRESENTATIVES 
 
July 29, 2015 
Mrs. Black (for herself, Mr. Miller of Florida, Mr. Barletta, Mr. Duncan of Tennessee, Mr. Chabot, Mr. Fincher, Mr. Fleischmann, Mr. Donovan, Mrs. Blackburn, Mr. Olson, Mr. Westmoreland, Mr. Babin, Mr. Pearce, Mr. McClintock, Ms. Jenkins of Kansas, Mr. Salmon, Mr. Conaway, Mr. Harper, Mr. LaMalfa, Mr. Young of Alaska, Mr. Gohmert, Mr. Curbelo of Florida, Mr. Rouzer, Mr. Collins of Georgia, Mr. Poe of Texas, and Mr. Nugent) introduced the following bill; which was referred to the Committee on the Judiciary
 
A BILL 
To clarify that the oath of allegiance to the United States administered in the naturalization process may not be altered. 
 
 
1.Short titleThis Act may be cited as the Restore the Oath of Allegiance Act. 2.Oath of allegianceBeginning on the date of enactment of this Act, the oath taken under section 337 of the Immigration and Nationality Act (8 U.S.C. 1448) shall be the same formulation and shall be subject to the same potential omissions or alterations from such formulation, as the formulation of such oath administered on July 20, 2015.   
 
